 



EXHIBIT 10.1
THIRD AMENDMENT TO AMENDED AND RESTATED CONSIGNMENT AGREEMENT
     THIRD AMENDMENT TO AMENDED AND RESTATED CONSIGNMENT AGREEMENT (this
“Amendment”), dated as of December 15, 2006, by and among BANK OF AMERICA, N.A.,
successor in interest to Fleet Precious Metals Inc., with offices at 111
Westminster Street, Providence, Rhode Island 02903 (“BANA”), and WOLVERINE TUBE,
INC., a Delaware corporation with its principal place of business at 200 Clinton
Avenue, Suite 1000, Huntsville, Alabama 35801 (“Wolverine Tube”), and WOLVERINE
JOINING TECHNOLOGIES, LLC, a Delaware limited liability company with its
principal place of business at 235 Kilvert Street, Warwick, Rhode Island 02886
(“Wolverine Joining”) (Wolverine Tube and Wolverine Joining are hereinafter
sometimes referred to individually as a “Company” and collectively, jointly and
severally as the “Companies”).
W I T N E S S E T H:
     WHEREAS, reference is hereby made to that certain Amended and Restated
Consignment Agreement dated as of April 28, 2005 (as amended from time to time
and in effect, the “Consignment Agreement”) among the Companies and BANA,
pursuant to which BANA extended a silver consignment facility and a silver
forward contract facility to the Companies, as amended by (i) that certain First
Amendment to Amended and Restated Consignment Agreement dated as of August 1,
2005; (ii) that certain Second Amendment to Amended and Restated Consignment
Agreement dated as of February 22, 2006 (the “Second Amendment”); and (iii) that
certain letter agreement dated on or about November 8, 2006.
     WHEREAS, pursuant to the terms of the Consignment Agreement, BANA may
terminate the consignment and forward contract facilities in its discretion upon
notice to the Companies;
     WHEREAS, BANA previously advised the Companies by letter dated November 9,
2006 that BANA intended to exercise its option to terminate the Consignment
Facility and the Forward Contract Facility by no later than November 27, 2006;
     WHEREAS, the Companies have requested that BANA provide the Companies with
an additional period of time to locate a replacement consignor and that BANA
agree to amend certain terms and conditions of the Consignment Agreement to,
among other things: (i) amend the Consignment Limit, (ii) amend the definition
of Excluded Collateral to include all receivables sold by Wolverine Joining
pursuant to the Permitted Securitization, (iii) delete the covenant restricting
the sale of any receivable generated from the sale of Consigned Precious Metal
pursuant to the Permitted Securitization (as set forth in Section 8.13),
(iv) agree to release BANA’s lien in proceeds of Precious Metal constituting
receivables sold by Wolverine Joining pursuant to the Permitted Securitization,
(v) to provide for additional collateral to be pledged by the Companies to BANA
to secure the Obligations, in consideration of BANA’s agreements in the
foregoing items (ii), (iii) and (iv), and (vi) confirm that, in all events, the
Consignment Facility and the Forward Contract Facility under the Consignment
Agreement shall automatically terminate and accelerate on December 22, 2006 and
that all Obligations shall be due and payable on such date, all pursuant to the
terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and of the mutual promises
hereinafter contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Companies and, in
reliance upon the representations and warranties of the Companies set forth
herein, BANA, hereby agree as follows:

1.   Definitions. Capitalized terms used herein without definition shall have
the meanings as set forth in the Consignment Agreement.

2.   Acknowledgment of Obligations. The Companies hereby acknowledge and agree
that they are unconditionally liable to BANA for all Obligations under the
Consignment Agreement without offset, defense, counterclaim or deduction.

Page 1



--------------------------------------------------------------------------------



 



3.   Amendments to Consignment Agreement. From and after the effectiveness of
this Amendment, the Consignment Agreement shall be amended as follows:

  (a)   Section 1 of the Consignment Agreement is hereby amended as follows:

  (i)   By deleting section 1.13 in its entirety and by inserting the following
text in its stead:     1.13   “Consignment Limit” means:

     (a) the lesser of (i) Fifteen Million Dollars ($15,000,000.00), or (ii) the
value (as determined pursuant to Paragraph 2.2 hereof) of One Million Two
Hundred Fifty Thousand (1,250,000) fine troy ounces of silver, minus, in the
case of both (i) and (ii), the Forward Contract Indebtedness; or
     (b) such limit as BANA and the Company may agree upon from time to time as
evidenced by an amendment in substantially the form of Exhibit B attached hereto
and made a part hereof or in such other form as BANA shall require.”

  (ii)   By deleting section 1.31 in its entirety and by inserting the following
text in its stead:

1.31 “Excluded Collateral” means all receivables sold by either Wolverine Tube
or Wolverine Joining pursuant to the Permitted Securitization and associated
collections with respect thereto, each lock-box and collection account into
which proceeds of such receivables are deposited, all other rights and payments
relating to such receivables and all proceeds of the foregoing.

  (b)   Section 2 of the Consignment Agreement is hereby amended as follows:

  (i)   By deleting the Section 2.3(f) in its entirety and inserting the
following text in its stead:

     (f) At such time as the Companies shall purchase and withdraw (or be deemed
to have purchased and withdrawn) Consigned Precious Metal from consignment under
the Consignment Facility, they shall become unconditionally obligated to (i) pay
to BANA (x) a purchase price computed in accordance with Paragraph 2.2 hereof if
such purchase is effected by the Companies (and the Companies have notified
BANA) prior to 11:30 A.M., London Time, on any Business Day, plus any applicable
premium, or (y) such other purchase price as shall be mutually agreed upon by
BANA and the Companies, or (ii) deliver Precious Metal to BANA’s pool accounts,
loco London, in an amount equal to the Precious Metal purchased. All payments of
purchase price for Consigned Precious Metal or deliveries of Precious Metal
shall be made within two (2) Business Days, except that all payments of the
purchase price for Consigned Precious Metal that is deemed purchased and
withdrawn from Consignment on December 21, 2006 (as provided below), shall be
due and payable immediately. Consigned Precious Metal shall be deemed to have
been purchased and withdrawn from consignment, and payment of the purchase price
shall become due, at the earlier of (i) such time as the Companies shall notify
BANA, that the Companies elect to purchase such Consigned Precious Metal, or
(ii) such time as the Companies sell such Consigned Precious Metal in the
ordinary course of their business. Notwithstanding anything contained in this
Section 2.3(f) or any other term or condition of this Agreement to the contrary,
the Companies hereby covenant and agree that in the event that any Consigned
Precious Metal or any Forward Contract remains outstanding at 5:00

Page 2



--------------------------------------------------------------------------------



 



PM (Providence, Rhode Island time) on December 21, 2006, then on December 22,
2006, without prior demand or notice (i) all then outstanding Consigned Precious
Metal shall be deemed to have been purchased and withdrawn from consignment,
(ii) all then outstanding Forward Contracts shall be terminated and broken, and
(iii) the Companies shall be immediately and unconditionally obligated to pay
BANA an amount equal to the aggregate of: (x) the purchase price for all
Consigned Precious Metal, such purchase price to be determined as of
December 22, 2006 and computed in accordance with Paragraph 2.2 hereof, plus any
applicable premium; plus (y) any Obligations owing by the Companies in
connection with the breakage of any such Forward Contract, including, but not
limited to, any breakage costs in accordance with Section 3.3, such amount to be
determined as of December 22, 2006. Interest shall accrue on all Obligations
referred to in the preceding sentence at the default rate as set forth in
Section 12.5 from and after December 22, 2006. Further, on December 22, 2006 all
other outstanding Obligations due hereunder (including, but not limited to,
interest, fees, costs and expenses) shall become immediately due and payable in
full without presentment, demand or notice, all of which are hereby expressly
waived by the Companies. In all events, the Companies covenant and agree that:
(i) title to any Consigned Precious Metal shall not pass to the Companies until
the payment of the purchase price and all other amounts due on account of such
purchase has been received by BANA in immediately available funds and,
(ii) until such time as all Obligations due to BANA under the Consignment
Agreement from the Companies have been indefeasibly satisfied in full and any
obligation of BANA to make any consignments of Precious Metal or to enter into
any Forward Contracts has been terminated, all purchased Precious Metal shall
remain subject to the security interest granted to BANA.

  (ii)   By inserting the following as a new Section 2.3(j):

     (j) The Companies hereby expressly covenant and agree that BANA shall be
permitted (and is hereby authorized), without further notice to or demand upon
the Companies, to (i) immediately set-off against and apply any collateral
pledged to BANA pursuant to the Pledge Agreement and (ii) to immediately draw
upon the Wachovia L/C, for the purpose of funding or satisfying any Obligations
which have become due and payable under the Consignment Facility and/or Forward
Contract Facility, including, but not limited to, the purchase price (and any
other fees, costs, charges or expenses in connection therewith) for any
Consigned Precious Metal which is purchased and withdrawn from consignment in
accordance with Section 2.3(f), and/or any other Obligations of any kind which
have become due and payable under this Agreement. The Companies hereby further
covenant and agree that BANA shall be entitled to exercise any of its rights and
remedies referred to in this Section (or any other rights and remedies which
BANA may have under this Agreement or otherwise) in such order and manner as
BANA may determine to be appropriate in its sole discretion.

  (iii)   By deleting Section 2.13(a) in its entirety, and inserting the
following text in its stead:

(a) BANA may, in its discretion, terminate this Consignment Facility at any time
by giving written notice of such termination to the Companies. Upon giving of
such notice, BANA’s obligation to consign or deliver Precious Metal hereunder
shall immediately terminate. Without in any way limiting BANA’s right to
terminate this Consignment Facility as set forth above, in all events, if not
previously terminated by BANA, this Consignment Facility shall automatically
terminate at 5:00 PM (Providence, Rhode Island time) on December 21, 2006
(without the requirement of further notice to the Companies). ALL SUMS
OUTSTANDING

Page 3



--------------------------------------------------------------------------------



 



UNDER THIS CONSIGNMENT FACILITY WILL BE DUE AND PAYABLE UPON THE EARLIER OF
(I) THE OCCURRENCE OF AN EVENT OF DEFAULT AND ACCELERATION OF THE OBLIGATIONS BY
BANA, OR (II) THREE (3) BUSINESS DAYS AFTER WRITTEN NOTICE OF TERMINATION FROM
BANA HEREUNDER, OR (III) DECEMBER 22, 2006. Termination of this Consignment
Facility shall not affect the Companies’ duty to pay and perform their
Obligations to BANA hereunder in full.

  (c)   Section 3 of the Consignment Agreement is hereby amended as follows:

  (i)   By deleting Section 3.4 in its entirety, and inserting the following
text in its stead:

     3.4. Termination of Forward Contract Facility
     BANA may, in its discretion, terminate the Forward Contract Facility at any
time by giving written notice of such termination to the Companies. Upon giving
of such notice, BANA’s obligation to enter into Forward Contracts hereunder
shall immediately terminate. Without in any way limiting BANA’s right to
terminate the Forward Contract Facility as set forth above, in all events, if
not previously terminated by BANA, the Forward Contract Facility shall terminate
at 5:00 PM (Providence, Rhode Island time) on December 21, 2006 (without the
requirement of further notice to the Companies). ALL SUMS OUTSTANDING UNDER THE
FORWARD CONTRACT FACILITY WILL BE DUE AND PAYABLE UPON THE EARLIER OF (I) THE
OCCURRENCE OF AN EVENT OF DEFAULT AND ACCELERATION OF THE OBLIGATIONS BY BANA,
OR (II) THREE (3) BUSINESS DAYS AFTER WRITTEN NOTICE OF TERMINATION FROM BANA
HEREUNDER, OR (III) DECEMBER 22, 2006. Upon termination of the Forward Contract
Facility, BANA may credit any amounts then held by it or any of its affiliates
to reduce the amount of such indebtedness. Notwithstanding termination, until
all Obligations of the Companies to BANA hereunder have been fully satisfied,
BANA shall retain its security interest in all collateral granted hereunder (and
under any other document or agreement now or hereafter entered into among BANA
and the Companies) and, except for those specific covenants and conditions
dealing with the entering into of Forward Contracts, all terms and conditions of
this Agreement shall remain in full force and effect (unless otherwise
terminated in accordance with the terms of this Agreement).

  (d)   Section 5.1 of the Consignment Agreement is hereby amended by inserting
the following text as a new Section 5.1(c):

(c) That certain Pledge and Security Agreement dated December 15, 2006 (the
“Pledge Agreement”) granted by the Companies to BANA encumbering all collateral
identified therein, to secure the payment and performance of all Obligations.

  (e)   Section 8.13 of the Consignment Agreement is hereby amended by deleting
same in its entirety, and inserting the following text in its stead:

     8.13 [Intentionally Omitted]

4.   Amendment to Second Amendment. From and after the effectiveness of this
Amendment, the Second Amendment shall be amended by deleting Paragraph 5 thereof
entitled “Agreement Regarding Additional Collateral” in its entirety and
inserting the text “[Intentionally Omitted]” in its stead.

Page 4



--------------------------------------------------------------------------------



 



5.   Release of Lien on Certain Collateral. Upon the satisfaction of all
conditions to the effectiveness of this Amendment, BANA shall execute the letter
agreement attached hereto as Exhibit “B” pursuant to which BANA shall release
its lien on any proceeds of the sale of Precious Metal constituting accounts
receivable sold by Wolverine Joining pursuant to the Permitted Securitization.
It is intended by the Companies and BANA that such release and the granting of
the collateral pursuant to the Pledge Agreement constitutes a contemporaneous
exchange, and the Companies covenant, agree, represent and warrant that such
release and additional accommodations provided by BANA pursuant to this
Amendment will provide substantial new value to the Companies.

6.   Amendment Fee. In consideration of BANA’s entering into this Amendment,
upon the execution of this Amendment, BANA shall have fully earned an amendment
fee in the amount of $25,000.00. Such amendment fee shall be paid in full by the
Companies upon the execution of this Agreement by the Companies, and shall be
retained as a fee in all events and not be applied in reduction of any of the
other Obligations.   7.   Costs and Expenses.

  (a)   Upon execution of this Amendment, the Companies shall pay to BANA an
amount equal to any and all reasonable costs, fees, or expenses (including
internal and external attorneys’ fees and expenses) incurred by BANA in
connection with the Consignment Agreement, whether directly or indirectly,
including all reasonable legal fees and expenses incurred in connection with the
negotiation and the preparation of this Amendment.     (b)   BANA shall be
entitled (but not required) to debit any operating account of either Company to
collect any fees, costs or expenses to which BANA may be entitled pursuant to
this Amendment or the Consignment Agreement.

8.   Representations, Warranties and Covenants. The Companies hereby represent,
warrant and covenant to BANA as follows:

  (a)   The execution and delivery of this Amendment by the Companies, and the
performance by the Companies of their obligations and agreements under this
Amendment are within the corporate authority of each Company, have been duly
authorized by all necessary corporate proceedings on behalf of the Companies and
do not and will not contravene any provision of law, statute, rule or regulation
to which either Company is subject or their respective charters, other
organization papers, by-laws or any stock provision or any amendment thereof or
of any agreement or other instrument binding upon either Company.     (b)   This
Amendment, the Consignment Agreement, and all other documents, instruments and
agreements relating thereto, as same may be amended hereby, constitute legal,
valid and binding obligations of each Company, enforceable in accordance with
their respective terms.     (c)   The representations and warranties made by the
Companies in the Consignment Agreement are, after giving effect to the terms and
condition of this Amendment, true and correct in all material respects on and as
of the date of this Amendment as though made at and as of such date (except to
the extent that such representations and warranties expressly relate to an
earlier date or except to the extent variations therefrom have been expressly
permitted under the terms of the Consignment Agreement or otherwise in writing
by BANA). Except as previously disclosed to BANA in writing, no material adverse
change has occurred in the assets, liabilities, financial condition, business or
prospects of either Company.

Page 5



--------------------------------------------------------------------------------



 



  (d)   The Companies have performed and complied in all material respects with
all terms and conditions herein required to be performed or complied with by the
Companies prior to or at the time hereof, and, after giving effect to the terms
and condition of this Amendment, no Event of Default has occurred and is
continuing under the Consignment Agreement as of the date of this Amendment.    
(e)   The Companies have read and understand each of the terms and conditions of
this Amendment and are entering into this Amendment freely and voluntarily,
without duress, after having had an opportunity for consultation with
independent counsel of their own selection, and not in reliance upon any
representations, warranties, or agreements made by BANA and not set forth in
this Amendment.

9.   Conditions to Effectiveness. This Amendment shall not become effective
unless and until each of the following conditions precedent have been fulfilled,
all as determined by BANA in its sole discretion (unless waived by BANA in
writing):

  (a)   This Amendment, and all documents, instruments and agreements required
hereunder or related hereto shall have been executed by the appropriate parties
and original counterpart signatures shall have been delivered to BANA.     (b)  
All actions on the part of the Companies necessary for the valid execution,
delivery and performance of the terms of this Amendment shall have been duly and
effectively taken and evidence thereof satisfactory to BANA shall have been
provided to BANA.     (c)   The Companies shall have paid to BANA in immediately
available funds all amounts required to be paid by the Companies upon the
execution of this Amendment.     (d)   BANA shall have received a fully executed
Pledge and Security Agreement in the form annexed hereto as Exhibit “A” (the
“Pledge Agreement”) from the Companies, and such pledged collateral shall have a
minimum cash value of not less than $9,500,000.00.     (e)   BANA shall have
received an original fully executed consent, in form and substance satisfactory
to BANA in its discretion, from Wachovia Bank, National Association (“Wachovia”)
to the terms and conditions of this Amendment, including, but not limited to,
the granting of the additional collateral pursuant to the Pledge Agreement.    
(f)   BANA shall have received an original fully executed amendment to the
Intercreditor Agreement, in form and substance satisfactory to BANA, confirming
that Wachovia shall have no right or interest in any of the collateral pledged
to BANA pursuant to the Pledge Agreement, and otherwise ratifying the terms of
the Intercreditor Agreement.

10.   Waiver of Claims. The Companies hereby acknowledge and agree that they do
not have any offsets, defenses, claims, or counterclaims against BANA or any of
its affiliates, or their respective officers, directors, employees, affiliates,
attorneys, representatives, predecessors, successors, or assigns with respect to
the Consignment Agreement, the Obligations, or otherwise, and that if the
Companies now have, or ever did have, any such offsets, defenses, claims, or
counterclaims against BANA or any of its affiliates, or their respective
officers, directors, employees, affiliates, attorneys, representatives,
predecessors, successors, or assigns, whether known or unknown, at law or in
equity, from the beginning of the world through this date and through the time
of execution of this Amendment, all of them are hereby expressly WAIVED, and the
Companies each hereby RELEASE BANA and its affiliates, and their respective
officers, directors, employees, affiliates, attorneys, representatives,
predecessors, successors, and assigns from any liability therefor.

11.   Miscellaneous.

Page 6



--------------------------------------------------------------------------------



 



  (a)   This Amendment shall be binding upon the Companies and their successors
and assigns and shall enure to the benefit of BANA and its successors and
assigns.     (b)   The Companies and BANA hereby acknowledge and agree that the
Obligations are and shall continue to be secured by all collateral granted
pursuant to the terms of the Consignment Agreement or otherwise.     (c)  
Except as amended hereby, the Consignment Agreement shall remain in full force
and effect and is in all respects hereby ratified and affirmed by the Companies.
    (d)   The execution of this Amendment and acceptance of any documents
related hereto shall not be deemed to be a waiver of any Event of Default under
the Consignment Agreement, whether or not known to BANA and whether or not
existing on the date of this Amendment, nor a modification of the demand nature
of the obligations due thereunder.     (e)   Any determination that any
provision of this Amendment or any application thereof is invalid, illegal, or
unenforceable in any respect in any instance shall not affect the validity,
legality, or enforceability of such provision in any other instance, or the
validity, legality, or enforceability of any other provision of this Amendment.
    (f)   This Amendment, together with the agreements, instruments and other
documents executed in connection herewith, incorporates all discussions and
negotiations among the Companies and BANA, either express or implied, concerning
the matters included herein and in such other instruments, any custom, usage, or
course of dealings to the contrary notwithstanding. No such discussions,
negotiations, custom, usage, or course of dealings shall limit, modify, or
otherwise affect the provisions hereof. No modification, amendment, or waiver of
any provision of this Amendment or of any provision of any other agreement among
the Companies and BANA shall be effective unless executed in writing by the
party to be charged with such modification, amendment and waiver, and if such
party shall be BANA, then by a duly authorized officer thereof.     (g)   Except
as otherwise expressly provided for in this Amendment, all of the terms,
conditions and provisions of the Consignment Agreement shall remain the same.
The Companies hereby, after giving effect to the terms and conditions of this
Amendment, ratify, confirm, and reaffirm all representations, warranties, and
covenants made by each of them in the Consignment Agreement. The Companies shall
continue to comply with all of the terms and conditions of the Consignment
Agreement, as amended hereby.     (h)   The captions of this Amendment are for
convenience purposes only, and shall not be used in construing the intent of the
parties to this Amendment.     (i)   In the event of any inconsistency between
the provisions of this Amendment and the Consignment Agreement, the provisions
of this Amendment shall govern and control.     (j)   This Amendment may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of
which together shall constitute one instrument.

[remainder of this page intentionally left blank]

Page 7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties have caused this Third
Amendment to Amended and Restated Consignment Agreement to be executed by their
duly authorized officers as of the date first above written.

          WITNESS:   WOLVERINE TUBE, INC. /s/ Jennifer Brinkley
 
  By: Title:   /s/ James E. Deason
 
SR VP, CFO & Secretary     WOLVERINE JOINING TECHNOLOGIES, LLC /s/ Jennifer
Brinkley
 
  By: Title:   /s/ James E. Deason
 
VP and Secretary     BANK OF AMERICA, N.A. /s/ Audrey Reder
 
  By: Title:   /s/ John A. McDonald
 
S.V.P.

Page 8



--------------------------------------------------------------------------------



 



EXHIBIT “A”
[Pledge Agreement — attached]
Exhibit “A” to Third Amendment to Amended and Restated Consignment Agreement

A-1



--------------------------------------------------------------------------------



 



EXHIBIT “A”
PLEDGE AND SECURITY AGREEMENT
December 15, 2006
     This PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is entered into among
by and among BANK OF AMERICA, N.A., with offices at 111 Westminster Street,
Providence, Rhode Island 02903 (“BANA”), and WOLVERINE TUBE, INC., a Delaware
corporation with its principal place of business at 200 Clinton Avenue,
Suite 1000, Huntsville, Alabama 35801 (“Wolverine Tube”), and WOLVERINE JOINING
TECHNOLOGIES, LLC, a Delaware limited liability company with its principal place
of business at 235 Kilvert Street, Warwick, Rhode Island 02886 (“Wolverine
Joining”) (Wolverine Tube and Wolverine Joining are hereinafter sometimes
referred to individually as a “Company” and collectively, jointly and severally
as the “Companies”).
BACKGROUND
     WHEREAS, reference is hereby made to that certain Amended and Restated
Consignment Agreement dated as of April 28, 2005 (as amended from time to time
and in effect, the “Consignment Agreement”) among the Companies and BANA,
pursuant to which BANA extended a silver consignment facility and a silver
forward contract facility to the Companies, as previously amended by (i) that
certain First Amendment to Amended and Restated Consignment Agreement dated as
of August 1, 2005; (ii) that certain Second Amendment to Amended and Restated
Consignment Agreement dated as of February 22, 2006; and (iii) that certain
letter agreement dated on or about November 9, 2006.
     WHEREAS the Companies have requested that BANA agree to certain further
amendments and modifications of the Consignment Agreement, and BANA has agreed
to do so, but only in accordance with the terms and conditions of that certain
Third Amendment to Amended and Restated Consignment Agreement dated as of
December 15, 2006 (the “Third Amendment”).
     WHEREAS, in order to induce BANA to agree to enter into the Third
Amendment, and in consideration of the accommodations provided to the Companies
by BANA thereunder and under the Consignment Agreement, the Companies wish to
secure their obligations and liabilities to BANA under the Consignment Agreement
and otherwise with the collateral granted pursuant to this Agreement;
     NOW, THEREFORE, in consideration of the premises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

12.   Definitions. Unless otherwise defined herein, capitalized terms used
herein shall have the respective meanings as set forth in the Consignment
Agreement.

13.   Creation of Security Interest. To secure the prompt, punctual, and
faithful payment and performance of all and each of the Obligations of the
Companies to BANA under, related to, or arising in connection with the
Consignment Agreement, any documents related thereto or executed in connection
therewith, and otherwise, whether now existing or hereafter arising, the
Companies each hereby grants BANA a continuing security interest in and to, a
lien on, and right of set-off with respect to, all right, title and interest of
each Company in and to: (i) account no. 387148 maintained by Wolverine Tube with
BANA and account no. 22359702 maintained by Wolverine Tube with Banc of America
Securities LLC (“BAS”) pursuant to that certain Customer Agreement dated on or
about December 15, 2006 (the “Customer Agreement”) among the Wolverine Tube,
BANA and BAS (hereinafter, each of the accounts referred to in this clause (i)
shall be referred to collectively as the “Account”); (ii) all investment
property, securities and other financial assets of any kind (including, without
limitation, all “Financial Instruments” as defined in the Customer Agreement),
all certificates of deposit, all cash and all other funds now or hereafter held
in, credited to, or on deposit in the Account; (iii) all income now or hereafter
earned therefrom and all investments now or hereafter made thereof; and
(iv) with respect to each item of property referred to in the foregoing clauses
(i) through (iii), all replacements, substitutions,

A-2



--------------------------------------------------------------------------------



 



EXHIBIT “A”
additions, interest, and other distributions arising out of or in respect of any
of the foregoing, all instruments relating to or evidencing any of the
foregoing, all general intangibles relating to any of the foregoing, and all
products and proceeds, both cash and non-cash, arising out of or in respect of
any of the foregoing whether now existing or arising at any time in the future
(all of which is referred to hereinafter as the “Collateral”).

14.   Representations, Covenants and Warranties.

  (a)   The Companies hereby represent to BANA that:

  (i)   At all times, the Collateral shall have a minimum liquidated cash value
of not less than $9,500,000.00.     (ii)   The Collateral is held and owned by
the Companies, free and clear of all liens, encumbrances, attachments, security
interests, pledges, and charges, is fully paid for and nonassessable, and is not
subject to any restrictions to its free transferability and sale to the public.
    (iii)   The Companies have the full right, power and authority to pledge the
Collateral and to grant the security interest in and lien on the Collateral as
herein provided.     (iv)   The execution, delivery and performance of this
Agreement by the Companies does not and shall not result in the violation of any
mortgage, indenture, contract, instrument, agreement, judgment, decree, order,
statute, rule or regulation to which either Company is subject, or by which it
or any of its property is bound.     (v)   This Agreement constitutes the legal,
valid and binding obligation of the Companies in accordance with the terms
hereof and has been duly authorized, executed and delivered.

  (b)   The Companies hereby covenant and agree that each Company shall:

  (i)   Execute all such instruments, documents, and papers, and will do all
such acts as BANA may reasonably request from time to time to carry into effect
the provisions and intent of this Agreement, and will do all such other acts as
BANA may reasonably request with respect to the perfection and protection of the
security interest granted herein and the assignment effected hereby.     (ii)  
Keep the Collateral free and clear of all liens, encumbrances, attachments,
security interests, pledges, and charges.     (iii)   Deliver to BANA, if and
when received by the Companies, any item representing, evidencing, or
constituting any of the Collateral or proceeds of the Collateral, including,
without limitation, any interest, cash dividends, or other distributions made on
account of or in respect to any of the Collateral.

15.   Restrictions on Collateral. The Companies agree that all of the Collateral
shall be held as security for all of the Obligations. The Companies shall not be
permitted to make any withdrawals from the Account or to receive any portion of
the Collateral unless and until all Obligations have been indefeasibly satisfied
in full. The Companies agree that until the Companies are entitled to a return
of the Collateral, or so much thereof as remains, it shall not, without the
express prior written consent of BANA, transfer the Collateral or any interest
therein or enter into any agreement for the transfer of such Collateral, or
permit or suffer any other liens, whether or not junior to the lien created
hereby, to be created or to exist with respect to the Collateral.

A-3



--------------------------------------------------------------------------------



 



EXHIBIT “A”

16.   Application of Collateral; Remedies.

  (a)   Without limiting the rights and remedies of BANA under this Agreement,
the Consignment Agreement, the Customer Agreement or otherwise, in the event
that any of the Obligations shall become due (whether upon maturity,
acceleration or otherwise), the Companies hereby covenant and agree that BANA
may, in its discretion, without first obtaining the further consent or
instruction of either Company and without prior notice to either Company,
dispose, set-off against and/or liquidate any of the Collateral in order to
obtain collected funds and may apply all or any portion thereof in reduction or
satisfaction, as the case may be, of the Obligations in such order and manner as
BANA may determine to be appropriate, and the Companies shall remain liable for
any deficiency remaining following such application. To the extent necessary or
advisable (as determined by BANA in its sole discretion), BANA may also instruct
BAS to take any of the foregoing actions in accordance with the terms of the
Customer Agreement without the Companies’ further consent or instruction.    
(b)   In addition to all rights and remedies set forth in Section 5.1 above, and
without intending to limit same in any manner, in enforcing the security
interest in the Collateral, BANA shall have all of the rights and remedies of a
secured party under the Uniform Commercial Code.

17.   BANA’s Right to File Financing Statements. Each Company hereby irrevocably
authorizes BANA to file such financing statements as BANA deems necessary to
further confirm and perfect its security interest in the Collateral.

18.   Event of Default. The Companies hereby covenant and agree that (i) the
Companies’ failure to comply with any obligation, representation, warranty or
covenant contained herein shall constitute an Event of Default under the
Consignment Agreement and (ii) the occurrence of any Event of Default under the
Consignment Agreement shall constitute a default hereunder. The Companies hereby
covenant and agree that the existence of an Event of Default shall not be a
condition to BANA’s exercise of any of its rights and remedies set forth in
Section 5.1 above.

19.   Designation As Attorney-In-Fact.

  (a)   Each Company hereby designates BANA as and for the attorney-in-fact of
such Company to: endorse in favor of BANA, as pledgee, any of the Collateral;
cause the transfer of any of the Collateral in and to such name as BANA, may
from time to time, determine; and take such other actions with respect to the
Collateral as BANA may reasonably determine to be appropriate. BANA may take
such action with respect to the Collateral as BANA reasonably may determine to
be necessary to protect and preserve its interest in the Collateral. BANA shall
also have and may exercise at any time all rights, remedies, powers, privileges,
and discretions of the Companies with respect to and under the Collateral.    
(b)   This designation, being coupled with an interest, is irrevocable until
this Agreement is terminated by a written instrument executed by a duly
authorized officer of BANA, which BANA shall provide to the Companies from and
after the indefeasible satisfaction of the Companies’ Obligations and the
termination of the Consignment Agreement, and upon the Companies written request
and at the Companies sole expense. BANA shall not be liable for any act or
omission to act pursuant to this Agreement except for any act or omission to act
as to which there is a final determination is made in a judicial proceeding (in
which BANA has had an opportunity to be heard), which determination includes a
specific finding that BANA had acted in a grossly negligent manner or in actual
bad faith.

20.   Rights and Remedies. The rights, remedies, powers, privileges, and
discretions of BANA hereunder (herein, the “Rights and Remedies”) shall be
cumulative and not exclusive of any

A-4



--------------------------------------------------------------------------------



 



EXHIBIT “A”
rights or remedies which it would otherwise have. No delay or omission by BANA
in exercising or enforcing any of BANA’s Rights and Remedies shall operate as,
or constitute, a waiver thereof. No waiver by BANA of any Event of Default or of
any default under any other agreement shall operate as a waiver of any other
default hereunder or under any other agreement. No single or partial exercise of
any of BANA’s Rights or Remedies, and no express or implied agreement or
transaction of whatever nature entered into between BANA and any person, at any
time, shall preclude the other or further exercise of BANA’s Rights and
Remedies. No waiver by BANA of any of BANA’s Rights and Remedies on any one
occasion shall be deemed a waiver on any subsequent occasion, nor shall it be
deemed a continuing waiver. BANA’s Rights and Remedies may be exercised at such
time or times and in such order of preference as BANA may determine. BANA’s
Rights and Remedies may be exercised without resort or regard to any other
source of satisfaction of the Obligations.

21.   Obligations Not Affected. The obligations of the Companies hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(i) any exercise or nonexercise, or any waiver, by BANA of any right, remedy,
power or privilege under or in respect of any of the Obligations or any security
therefor (including this Agreement); (ii) any amendment to, modification of, or
termination of, the Consignment Agreement, or any of the Obligations; (iii) any
amendment to or modification of any instrument (other than this Agreement)
securing any of the Obligations; or (iv) the taking of additional security for,
or any other assurances of payment of, any of the Obligations or the release or
discharge or termination of any security or other assurances of payment or
performance for any of the Obligations; in each case whether or not either
Company shall have notice or knowledge of any of the foregoing.

22.   BANA’s Exoneration. Except as expressly provided under applicable law with
respect to a secured creditor’s duty to preserve collateral in the secured
creditor’s possession, under no circumstances shall BANA be deemed to assume any
responsibility for or obligation or duty with respect to any part or all of the
Collateral or any nature or kind or any matter or proceedings arising out of or
relating thereto. BANA shall not be required to take any action of any kind to
collect, preserve or protect its or the Companies’ rights in any of the
Collateral or against other parties thereto. BANA’s prior recourse to any part
or all of the Collateral shall not constitute a condition of any demand, suit or
proceeding for payment or collection of any of the Obligations.

23.   No Waiver, etc. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated except by a written instrument expressly
referring to this Agreement and to the provisions so modified or limited, and
executed by the party to be charged. No act, failure or delay by BANA shall
constitute a waiver of its rights and remedies hereunder or otherwise. No single
or partial waiver by BANA of any default or right or remedy that it may have
shall operate as a waiver of any other default, right or remedy or of the same
default, right or remedy on a future occasion. Each Company hereby waives
acceptance and notice of acceptance of this Agreement and presentment, notice of
dishonor and protest of all instruments, included in or evidencing any of the
Obligations or any of the Collateral, and any and all other notices and demands
whatsoever.

24.   Notice, etc. All notices, requests and other communications hereunder
shall be made in accordance with the terms of the Consignment Agreement.

     25. Miscellaneous.

  (a)   This Agreement incorporates all discussions and negotiations between the
parties concerning the matters included therein. No such discussions and
negotiations, nor any custom, usage, or course of dealings shall limit, modify,
or otherwise affect the provisions thereof. No failure by BANA to give notice to
the Companies of any person’s having failed to observe and comply with any
warranty or covenant included herein shall constitute a waiver of such warranty
or covenant or the amendment of the subject provision. This Agreement shall not
serve to limit or restrict any of the rights and

A-5



--------------------------------------------------------------------------------



 



EXHIBIT “A”
 remedies of BANA and/or BAS pursuant to the Consignment Agreement, the Customer
Agreement or otherwise.

  (b)   The security interest in the Collateral granted by the Companies
hereunder is in addition to, and is supplemental of, all other security
interests and liens heretofore or hereafter granted by either Company to BANA.  
  (c)   The headings of each section of this Agreement are for convenience only
and shall not define or limit the provisions thereof.     (d)   This Agreement
and all rights and obligations hereunder shall be binding upon each Company and
its successors and permitted assigns, and shall inure to the benefit of BANA and
its successors and assigns.     (e)   If any term of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity of all other terms
hereof shall in no way be affected thereby, and this Agreement shall be
construed and be enforceable as if such invalid, illegal or unenforceable term
had not been included herein. The Companies acknowledge receipt of a copy of
this Agreement.     (f)   This Agreement and all documents which relate hereto,
which have been or may be hereinafter furnished BANA may be reproduced by BANA
by any photographic, photostatic, microfilm, micro-card, miniature photographic,
xerographic, or similar process, and BANA may destroy any document so
reproduced. Any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business). Any facsimile which bears proof of transmission
shall be binding on the party which or on whose behalf such transmission was
initiated and likewise shall be so admissible in evidence as if the original of
such facsimile had been delivered to the party which or on whose behalf such
transmission was received.     (g)   Each Company shall indemnify, defend, and
hold BANA and any agent, employee, officer, or representative of BANA, harmless
of and from any claim (other than any claim as to which a final determination is
made in a judicial proceeding (in which BANA has had an opportunity to be
heard), which determination includes a specific finding that BANA had acted in a
grossly negligent manner or in actual bad faith) brought or threatened against
BANA or any such person so indemnified by any person (as well as from attorneys’
reasonable fees and reasonable expenses in connection therewith) on account of
BANA’s relationship with either Company, or any other person obligated on
account of the Obligations, the Consignment Agreement, or otherwise (each of
which may be defended, compromised, settled, or pursued by BANA with counsel of
BANA’s own selection, but at the expense of the Companies). This indemnification
shall survive payment of the Obligations, and/or any termination, release, or
discharge executed by BANA in favor of the Companies.     (h)   It is intended
that the within Agreement take effect as a sealed instrument.

[signature page follows]

A-6



--------------------------------------------------------------------------------



 



EXHIBIT “A”
     IN WITNESS WHEREOF, intending to be legally bound, the Companies and BANA
have caused this Pledge and Security Agreement to be executed under seal as of
the date first above written.

          WITNESS:   WOLVERINE TUBE, INC.  

 
  By:    
 
    Title:         WOLVERINE JOINING TECHNOLOGIES, LLC  

 
  By:    
 
    Title:         BANK OF AMERICA, N.A.  

 
  By:    
 
    Title:    

A-7



--------------------------------------------------------------------------------



 



EXHIBIT “B”
[Release Letter Agreement — attached]

B-1



--------------------------------------------------------------------------------



 



EXHIBIT “B”
December 15, 2006
Wolverine Joining Technologies, LLC
200 Clinton Ave, Suite 1000
Huntsville, AL 35801
     Re: Partial Release Letter
     The undersigned, as secured party and as successor in interest to Fleet
Precious Metals Inc., hereby releases its security interest and lien granted to
the undersigned by Wolverine Joining Technologies, LLC (“Wolverine Joining”) in
and to all “Excluded Collateral”, as such term is defined in that certain
Amended and Restated Consignment Agreement dated as of April 28, 2005 (as
amended from time to time and in effect, the “Consignment Agreement”) among
Wolverine Joining, Wolverine Tube, Inc. (“Wolverine Tube” and collectively with
Wolverine Joining, the “Companies”) and the undersigned, as most recently
amended by that certain Third Amendment to Amended and Restated Consignment
Agreement dated as of December 15, 2006 (the “Third Amendment”). The release of
the Excluded Collateral shall be effective immediately and without any further
action by any party, upon the execution and delivery of this letter by the
undersigned, which the undersigned agrees shall occur upon the satisfaction of
all conditions to the effectiveness of the Third Amendment. Further, the
undersigned agrees that upon such execution and delivery of this letter by the
undersigned, Wolverine Joining shall be authorized to file the UCC Amendments in
the form attached hereto as Exhibit “A”.
     Please be advised that nothing contained herein shall constitute a release
by the undersigned of any other collateral granted to the undersigned by the
Companies (whether pursuant to the Consignment Agreement, the Pledge Agreement
(as defined in the Consignment Agreement), or otherwise, nor as a transfer of
the title to any Consigned Precious Metal (as defined in the Consignment
Agreement) to either of the Companies.

            BANK OF AMERICA, N.A.
      By:           Name:   John A. McDonald        Title:   Senior Vice
President     

B-2